Title: Abigail Adams to John Adams, 13 February 1797
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Feb’ry 13. 1797
          
          It is now the Middle of Feb’ry it will be the 20 by the Time this reaches you. the whole Months has been a Thaw So that to present appearences we shall have an early Spring. Billings has been Several Day at work upon the Wall. he tells me he shall want help to cart & Digg. Veseys time is just expiring, and as he is a bird of passage, he does not incline to tarry longer, So that I have to Seek a Hand, and to hire occasionally, for I think this wall which Billings computes at 30 Days, ought to be compleated as soon as possible. the Hill must however be ploughd, in a week or ten Days. unless the Weather changes, it may be Done. write if you are like to Send Seed. French was with me a Day or two Since, to know if I had received an answer from You respecting his remaining upon the place. I told him that there was no Doubt he might have it. he proposed breaking up 3 or 4 acres upon Belchers Side adjoining to Dr Phips. he Says that will be Sufficient, and that the manure will be required upon the Gound which is to be Sown So that much corn will not be profitable. I conversd with the Dr upon the Subject. he proposed letting French take the place for two years as an inducement to him to carry on Manure, but this is as you please.
          I wish you to make provision in March for the payment of Haydens Note. his Brother call’d a few Days Since and ask’d me if I would take it up. I told him I was not prepaird then, but if he wanted the Money I would procure it for him in a few Days. he replied that he would not give me the trouble to Do that. if his Brother was really in want he would let me know. I then told him I

would take it up by the middle of March, but still I would get the Money immediatly if he would Send me word. I have not heard Since So presume he will wait till March. my Rates were sent the first of this Month. they amount to 178 Dollors and half the Farm tax upon which French & Vinton are to 24 Dollord, 16 Burrels. they have taken it upon them to Rate Your personal estate at 90 Dollors. I know of no one article of living which does not exceed in price this Year the last; during 8 weeks of as good travelling as ever was known in the Winter, there was a plenty, but no glut of the Market or fall of prices. I am disposed with you to curtail every expence which the Parsimony of our Rep’s require, and I would calculate for a surpluss of Revenue too. it will be there Disgrace, not ours, but they will bring their Government into contempt by it. they cry out, the high prices are but temporary, but they will starve out their officers whilst that temporary continues, which has been annually proving worse for these Six Years.
          I have been much diverted with a little occurence which took place a few Days since and which serve to Shew how little founded in nature, the so much boasted principle of Liberty and equality is. Master Heath has opend an Evening School to instruct a Number of Apprentices Lads cyphering, at a shilling a week, finding their own wood and candles.
          James desired that he might go. I told him to go with my compliments to Master Heath and ask him if he would take him. he did & Master Heath returnd for answer that he would. accordingly James went after about a week, Neighbour Faxon came in one Evening and requested to Speak to me. his errant was to inform me that if James went to School, it would break up the School for the other Lads refused to go. pray mr Faxon has the Boy misbehaved? if he has let the Master turn him out of School. O no, there was no complaint of that kind, but they did not chuse to go to School with a Black Boy. and why not object to going to Meeting because he does mr Faxon? is there not room enough in the School for him to take his Seperate forme. Yes. did these Lads ever object to James playing for them when at a Dance. how can they bear to have a Black in the Room with them then? O it is not I that Object, or my Boys, it is some others. pray who are they? why did not they come themselves?. this mr Faxon is attacking the Principle of Liberty and equality upon the only Ground upon which it ought to be supported, an equality of Rights the Boy is a Freeman as much as any of the young Men, and merely because his Face is Black, is he to be denied instruction.

how is he to be qualified to procure a livelihood? is this the Christian Principle of doing to others, as we would have others do to us? O Mam, You are quite right. I hope You wont take any offence. none at all mr Faxon, only be so good as to send the Young Men to me. I think I can convince them that they are wrong. I have not thought it any disgrace to My self to take him into my parlour and teach him both to read & write— tell them mr Faxon that I hope we shall all go to Heaven together— upon which Faxon laugh’d, and thus ended the conversation I have not heard any more upon the Subject—. I have sent Prince Constantly to the Town School for some time, and have heard no objection—
          I think You will excuse My attendance at Philadelphia till October. I hope however You will be able to come on in june. I talkd with Dr Tufts on the subject of building a Barn. he says he should advise to Building only a coach House for the present and appropriate the whole of this Building for the Hay. he thinks Some alteration may take place in the course of an other year which perhaps may render it less expensive inclosed is a line which I received from mr Bracket a Day or two since. I fear your more serious occupations will put out of your mind all personal concerns. adieu my Dear Friend do not let any thing put out of Your Mind Your ever affectionate
          
            A Adams—
          
        